NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
TAYLOR BRANDS, LLC,
Plaintiff-Appellant,
V.
GB II CORPORATION (DOING BUSINESS AS
COLUMBIA RIVER KNIFE AND TOOL COMPANY),
Defendan,t-Appellee. ~
2010-1151
Appea1 from the United States District Court for the
Eastern District of Tennessee in case no. 08-CV-325,
Magistrate Judge Dennis H. Inman.
ON MOTION
ORDER
GB II Corporation moves to forward certain exhibits
from the United States District Court for the Eastern
District of Tennessee. Taylor Brands, LLC responds GB
II Corporation rep1ies.
The court deems it appropriate to defer the motion for
consideration by the merits paneI, which may thus deter-
mine whether the exhibits are needed

TAYLOR BRANDS V. GB ll CORP 2
Upon consideration thereof
IT ls OR1)EREn THAT:
The motion is deferred for consideration by the merits
panel assigned to hear this case. The appellee is directed
to file within 10 days of the date of filing of this order
three additional copies of the motion and reply for trans-
mission to the merits panel. The appellant is directed to
file within 10 days of the date of filing of this order three
additional copies of its response for transmission to the
merits panel. A copy of this order shall also be transmit-
ted to the merits panel.
FoR THE CoURT '
 0 9  /s/ J an Horbaly
Date J an Horbaly
Clerk `
cc: Scott Edward Davis, Esq. -
Peter N. Lalos, Esq. FlLED
U.S. COURT 0F APPEALS FOR
83 11-le FEosnALcmcu11
NA¥ U9'2U11
1AN HORBALY
CLEHi